 I.IVINGSrON POWERED METAL, INC.Livingston Powdered Metal, Inc. and InternationalUnion, United Automobile, Aerospace and Agri-cultural Implement Workers of America, UAW.Case 10-CA-15795December 5, 1980DECISION AND ORDERBY MMIAl sRS JNKINS, PI Ntl I.O0. ANDTRUISDAILIiUpon a charge filed on May 6, 1980, by Interna-tional Union, United Automobile, Aerospace andAgricultural Implement Workers of America,UAW, herein called the Union, and duly served onLivingston Powdered Metal, Inc., herein called Re-spondent, the General Counsel of the NationalLabor Relations Board, by the Acting Regional Di-rector for Region 10, issued a complaint and noticeof hearing on June 13, 1980, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5), (3),and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge, complaint, and notice of hearing before anadministrative law judge were duly served on theparties to this proceeding.When no timely answer to the complaint wasfiled, counsel for the General Counsel attemptedunsuccessfully to contact Respondent's attorney bytelephone on July 23 and 24, 1980.1 Thereafter,counsel for the General Counsel, by letter datedJuly 24, advised Respondent's attorney that noanswer to the complaint had been filed and that theGeneral Counsel would move for summary judg-ment if Respondent did not respond to this notifi-cation by July 30. By letter dated July 31, Re-spondent requested an extension of time untilAugust 11 to file an answer.The Acting Regional Director granted Respond-ent's request on August 6, and advised Respondentthat summary judgment would not be sought if itsanswer was filed no later than August 11. Noanswer having been filed by Respondent by August11, counsel for the General Counsel, on August 18,filed directly with the Board a Motion To TransferCase to and Continue Proceedings before theBoard and for Summary Judgment, based on Re-spondent's failure to file an answer to the com-plaint as required by Section 102.20 of the Board'sRules and Regulations, Series 8, as amended.Thereafter, on August 25, the Board issued anorder transferring the proceeding to the Board anda Notice To Show Cause why the General Coun-' Unless olherw i rno led. .ll dater herein are i 1980()sel's Motion for Summary Judgment should not begranted.On September 10, Respondent filed its answer tothe Notice To Show Cause in which Respondent'scounsel asserts that Respondent, by letter datedAugust 8 which was placed in the mail on August11, submitted an answer to the complaint withinthe extended period of time granted by the ActingRegional Director, and that this answer was re-ceived by the Acting Regional Director on August18, after the General Counsel's Motion for Sum-mary Judgment had been forwarded to the Board.Respondent's counsel also asserts that Respondentserved the Union with a copy of the answer whichwas placed in the mail on August 11 and receivedby the Union on August 13. Respondent contendsthat it cannot be held responsible for the lack ofprompt delivery by the United States Postal Serv-ice. Moreover, in specific response to the com-plaint, Respondent denies that it committed anyunfair labor practices, avers that economic condi-tions in the industry did not permit the continu-ation of its manufacturing operations at any loca-tion, and contends that these facts would be shownat a hearing in this matter. On this basis, Respond-ent submits that it has met the procedural require-ments of the Board, that the Motion for SummaryJudgment should be denied, and that the caseshould be heard before an administrative lawjudge.On September 22, counsel for the General Coun-sel filed a motion to strike the answer to the com-plaint and a response to Respondent's answer tothe Notice To Show Cause, contending that, by itsanswer to the Notice To Show Cause, Respondentadmits that it did not mail its answer until August11, and that therefore Respondent's lack of dili-gence, rather than the Postal Service, made timelyservice impossible.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion To Strike Respondent'sAnswerIn its reply to the Notice To Show Cause, Re-spondent does not deny service of the charge, com-plaint, and notice of hearing, or the granting of theextension of time to file an answer. Respondent as-serts, however, that its answer was timely filed be-cause it was placed in the mail by the deadline setforth in the Acting Regional Director's August 6letter. We find no merit in this contention. Section253 NLRB No. 73577 DECISIONS OF' NATIONAL LABOR RELATIONS BOARD102.114(b) of the Rules and Regulations of the Na-tional Labor Relations Board, Series 8, as amended,states:When the act or any of these rules require thefiling of a motion, brief, exception, or anyother paper in any proceeding, such documentmust be received by the Board or the officeror agent designated to receive such matterbefore the close of business of the last day ofthe time limit, if any, for such filing or exten-sion of time that may have been granted.As Respondent's answer was not received by theRegional Director before the close of business onAugust 11, we find that the answer was not timelyfiled. Nor could Respondent reasonably have ex-pected its answer to be filed by August I1, since itplaced the answer in the mail on that date.2Accordingly, we find that Respondent's answeris untimely, improper, and does not comply withthe requirements of Section 102.20 of the Board'sRules and Regulations. We further find that Re-spondent's explanation with respect thereto doesnot constitute good cause within the meaning ofsaid rule. Therefore, we grant the General Coun-sel's motion to strike the answer.3Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to b'e true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served onRespondent specifically stated that unless ananswer is filed to the complaint within 10 days2 In Sig Wold Storage & Transfer, 2(15 NLRB 378 (1973), the Boardconsidered the timeliness of the filing of objections in a representationcase, and found that such filing was untimely where the objections werenot timely received by the regional office nor could it reasonably be as-sumed that the objections would be timely delivered. Cf. Rio de Oro Urua-nium Mines. Inc., 119 NLRB 153 (1957), also a representation casewherein the filing party could reasonably have assumed that its actionswould have effected timely delivery.:' Neal R. Sol Commditle, Inc. 238 NLRB 32 (1978).from the service thereof "all of the allegations inthe complaint shall be deemed to be admitted to betrue and may be so found by the Board." Further,according to the Motion for Summary Judgment,the Acting Regional Director for Region 10, pursu-ant to Section 102.22 of the Board's Rules andRegulations, informed Respondent that summaryjudgment would not be sought if Respondent filedan answer by August 11. Respondent failed totimely file a valid answer to the complaint. There-after, on August 18, a timely answer not havingbeen filed, counsel for the General Counsel filedthe instant Motion for Summary Judgment.As Respondent has not filed an answer accept-able under the Board's Rules and Regulationswithin 10 days from the service of the complaint,or within the extended time afforded it by theActing Regional Director, and as no good causefor its failure to do so has been shown, in accord-ance with the rule set forth above, the allegationsof the complaint herein stand undenied and aredeemed to be admitted to be true, and are so foundto be true. Accordingly, we grant the GeneralCounsel's Motion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent Livingston Powdered Metal, Inc., is,and has been at all times material herein, a Tennes-see corporation with offices and places of businesslocated in Livingston, Tennessee, hereinafter calledthe Livingston plant, and Brockway, Pennsylvania,hereinafter called the Brockway plant, where it isengaged in the manufacturing of powdered metalproducts. During the past 12 months, which periodis representative of its operations at all times mate-rial herein, Respondent has sold and shipped fromthe Livingston plant goods valued in excess of$50,000 directly to customers located outside theState of Tennessee.We find, based on the foregoing, that Respond-ent is, and has been at all times material herein, anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act, and that itwill effectuate the policies of the Act to assert ju-risdiction herein.II. THE LABOR ORGANIZATION INVOLVEDInternational Union, United Automobile, Aero-space and Agricultural Implement Workers ofAmerica, UAW, is a labor organization within themeaning of Section 2(5) of the Act.578 LIVINGSTON POWERED METAL.. INCIII. THE UNFAIR LABOR PRACTICESA. The 8(a)(5) and (1) ViolationsThe following employees of Respondent consti-tute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act:All production and maintenance employeesemployed by Respondent at its Livingstonplant, but excluding office clerical employees,professional employees, guards and supervisorsas defined in the Act.On February 5, in a secret-ballot election con-ducted under the supervision of the Regional Di-rector for Region 10, a majority of the employeesin the above-described unit designated the Union astheir representative for the purposes of collectivebargaining with Respondent. On February 13, theRegional Director for Region 10 of the Board cer-tified the Union as the exclusive collective-bargain-ing representative of the employees in the above-described unit.On or about March 5 and March 18, and at alltimes thereafter, the Union requested Respondentto bargain collectively with it as the exclusive bar-gaining representative of all the employees in theappropriate unit with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment. Additionally, on orabout March 5, the Union requested Respondent tomake available to it for its use in collective bar-gaining with Respondent certain relevant and nec-essary baragaining information, including "the clas-sifications, rates of pay, insurance benefits, any pen-sion plan that is now in effect and the senioritydates of all employees." Since on or about March12, and continuing to date, Respondent has failedand refused, and continues to fail and refuse, tobargain collectively with the Union as the exclu-sive bargaining representative of the unit employ-ees, and to furnish and make available to the Unionthe requested relevant and necessary bargaining in-formation.Additionally, on or about March 25, Respondentunilaterally, without notice to or consultation withthe Union, closed its Livingston plant and trans-ferred the work that had been performed by theunit employees to the Brockway plant. On or aboutMarch 18, the Union requested Respondent to bar-gain collectively with it as the exclusive repre-sentative of all the employees in the appropriateunit with respect to the effects on its employees ofthe close and transfer of operations from its Living-ston plant to its Brockway plant. On or aboutMarch 18, and at all times thereafter, Respondentrefused, and has continued to refuse, to bargaincollectively with the Union as requested.Accordingly, we find that by the aforesaid con-duct Respondent has (1) since on or about March12 refused to bargain with the Union as the exclu-sive representative of the employees in the appro-priate unit; and (2) refused to furnish the Unionwith certain relevant and necessary bargaining in-formation; and (3) closed the Livingston plant, andtransferred the work to the Brockway plant, with-out bargaining with the Union over the decision toclose or the effects of the closing. By such actions,we conclude, Respondent has engaged in and is en-gaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act.B. The 8(a)(3) and (I) ViolationsOn or about February 1, Respondent withheldfrom its employees the wage increase granted themon or about February 1, because of their member-ship in, and concerted activities on behalf of, theUnion, and because they engaged in concerted ac-tivities for the purposes of collective bargaining orfor other mutual aid and protection.Commencing or about March 14, Respondentdischarged the following named employees, andother employees whose names are not known, em-ployed at the Livingston plant, because of theirmembership in, and other concerted activities onbehalf of, the Union, and because they engaged inconcerted activities for the purposes of collectivebargaining or for other mutual aid and protection:Walter BonneGrady MaxfieldDavid StaffordLarry K. BrownNevins PennycuffPhillip WalkerBilly J. SellsTommy SellsJohnny AbbottJimmy SmithDavid BoswellBenny MaxfieldJohnny DishmanKeith SellsGerald CarterRuey HoneycuttTerry BrownWillie WhiteAlan KeyEarl Ray BolesBilly HancockDavid BeatyTimmy J. DillonWilliam Richard JonesRichard CrouchCalvin ShortDana ReedDavid MayberryRonnie BullHerman FlowersDonna AbbottRoger PhillipsRandell SwearinginJoyce MaynardR. L. MurphyAmos BilbreyBruce GawLeon FlattLawrence SmithBilly DishmanFreddie KeyJohn RobbinsEwert PadgettWilliam WinninghamCarl CoffmanCharles Lee Ramsey, Jr.579 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRonnie D. MeltonEstle McCowanJerry GilpatrickLuther BooneCleo CarmackDonnie PhillipsLois JacksonMilton MaxfieldDonald FordEdward HummelOva RobbinsRita MeltonA. B. WebbThomas NorrisDwight FerrellJames BowersCharles ConasterMark BilbreyBrenda MoorePhillis K. ReaganHelen CarrRuby SpeckCarlos PardueObsy TurnerTeddy TurnerBobby CravensAnn McCormickHaskel CoxLinda GlasscockJimmy BrownMcCoy McDonaldCharlie HummelLarry GarrettSarah RandolphShernie LedbetterHarlie McCowanDavid RobbinsDonnie WebbMark WilsonLarry PadgettRichard HuddlestonCarolyn Sue ThompsonNancy TackettJessie DishmanJanetta SellsAt all times since on or about March 14, Respond-ent has failed and refused, and continues to fail andrefuse, to reinstate the above-mentioned employeesto their former positions or, if such positions nolonger exist, to substantially equivalent positions.On or about March 25, Respondent, unilaterallywithout notice to or consultation with the Union,closed its operations at its Livingston plant andtransferred said operations to its Brockway plant,because of its employees' membership in, and activ-ities on behalf of, the Union, and because they en-gaged in concerted activities with other employeesfor the purpose of collective bargaining and othermutual aid and protection.Accordingly, we find that, by the aforesaid con-duct, Respondent has discriminated in regard toterms and conditions of employment of its employ-ees, thereby discouraging membership in theUnion, and that by such conduct Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of theAct.C. The 8(a)(1) ViolationsAt all times material herein, Robert A. Clyde oc-cupied the position of president of Respondent andhas been, and is now, an agent of Respondent,acting on its behalf, and is a supervisor within themeaning of Section 2(11) of the Act.Since on or about October 1, 1979, the Unionhas been engaged in an organizational campaignamong Respondent's employees at the Livingstonplant. On or about February 1, 1980, Clyde threat-ened Respondent's employees that Respondentwould close the Livingston plant if its employeesjoined, or engaged in activities on behalf of, theUnion. Also, on or about February 1, Clyde prom-ised Respondent's employees that Respondentwould remedy employee grievances concerningjobs and working conditions. Also on or about thatdate, Clyde granted all Respondent's employees atthe Livingston plant a wage increase. Respondent,through its agent Clyde, engaged in the above-de-scribed conduct at a time when it had knowledgeof the Union's organizational campaign and for thepurpose of causing its employees to reject theUnion as their collective-bargaining representative.We find that, by the conduct described in theabove paragraph, Respondent has interfered with,restrained, and coerced employees in the exerciseof the rights guaranteed them under Section 7 ofthe Act, and that by such conduct has engaged in,and is engaging in, unfair labor practices within themeaning of Section 8(a)(l) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5), (3), and (1) of the Act,we shall order that Respondent cease and desisttherefrom and take certain affirmative action de-signed to effectuate the policies of the Act.To remedy Respondent's violations of Section8(a)(5) and (1) of the Act, we shall order that Re-spondent, upon request, meet and bargain with theUnion as the exclusive representative of its employ-ees, provide the Union with the relevant and neces-sary bargaining information as requested, and bar-gain with the Union, upon request, over any futuredecision to close its Livingston plant or over theeffects of such closing.To remedy Respondent's violations of Section8(a)(3) and (1) of the Act, we shall order that Re-spondent restore the wage increase it refused itsemployees on or about February 1. Additionally,we shall order Respondent to restore the status quoante by reopening the Livingston plant and by of-fering the terminated bargaining unit employees re-580 LIVINGSTON POWERED METAL. INC.instatement to the positions which they held priorto their unlawful termination or, if such positionsno longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or otherrights and privileges. We shall also order Respond-ent to make the unlawfully discharged employeeswhole for any loss of earnings they may have suf-fered because of the discrimination against them, tobe computed in accordance with the formula ap-proved in F. W. Woolworth Company, 90 NLRB289 (1950). Interest thereon is to be computed inthe manner prescribed in Florida Steel Corporation,231 NLRB 651 (1977).4To remedy Respondent's violations of Section8(a)(l) of the Act, we shall order that Respondentcease and desist from such actions.Having found that the unfair labor practicescommitted by Respondent were of such an egre-gious nature as to demonstrate a general disregardfor employees' fundamental statutory rights, weshall also order Respondent to cease and desistfrom infringing in any other manner upon therights of employees guaranteed by Section 7 of theAct. 5The Board, on the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Livingston Powdered Metal, Inc., is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica, UAW, is a labor organization within themeaning of Section 2(5) of the Act.3. Robert A. Clyde is a supervisor and agent ofRespondent within the meaning of Section 2(11) ofthe Act.4. All production and maintenance employeesemployed by Respondent at its Livingston, Tennes-see, plant, but excluding office clerical employees,professional employees, guards and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.5. At all times material herein, the Union hasbeen the exclusive representative of all the employ-ees in the aforesaid appropriate unit for the pur-poses of collective bargaining within the meaningof Section 9(a) of the Act.6. By the acts described in section III, A, above,Respondent has refused to bargain collectively4 See, generally. Isis Plumbing & Heating Co., 138 NLRB 716 (1962).Member Jenkins would award interest on the backpay due in accordancewith the formula set forth in his partial dissent in Olympic Medical Corpo-ration, 250 NLRB 146 (1980).Hickmort Foods, Inc., 242 NLRB 1357 (1979).with the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees in the appropriate bargaining unit describedabove, and thereby has engaged in unfair laborpractices in violations of Section 8(a)(5) and (1) ofthe Act.7. By the acts described in section III, B, above,Respondent has discriminated in regard to hire andtenure of employment of its employees, therebydiscouraging membership in or activities on behalfof a labor organization, and thereby has engaged inunfair labor practices within the meaning of Sec-tion 8(a)(3) and (1) of the Act.8. By the acts described in section III, C, above,Respondent has interfered with, restrained, and co-erced, and is interfering with, restraining, and co-ercing, employees in the exercise of the rightsguaranteed them in Section 7 of the Act, and there-by has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(l) ofthe Act.9. The aforesaid unfair labor practices are unfairlabor practies affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Livingston Powdered Metal, Inc., Livingston, Ten-nessee, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively with Interna-tional Union, United Automobile, Aerospace andAgricultural Implement Workers of America,UAW, as the exclusive representative of Respond-ent's employees in the appropriate unit with respectto wages, hours, and other terms and conditions ofemployment.(b) Failing and refusing to provide the Unionwith relevant and necessary bargaining informa-tion.(c) Failing and refusing to bargain collectivelywith the Union concerning the decision to close itsLivingston plant, or concerning the effects on theunit employees of the decision to close the Living-ston plant.(d) Discouraging membership in the Union, orany other labor organization, by refusing to paythe unit employees a promised wage increase be-cause of their membership in, or concerted activi-ties on behalf of, that labor organization.(e) Discouraging membership in the Union, orany other labor organization, by closing its Living-ston plant, transferring the work that had been per-581 DECISIONS OF NATIO()NAL LABOR RELATIONS BOARDformed by the unit employees to its Brockwayplant, and discharging its employees at the Living-ston plant.(f) Threatening its employees that Respondentwould close its Livingston plant if its employeesjoined, or engaged in activities on behalf of, theUnion.(g) Promising its employees that Respondentwould remedy employee grievances concerningjobs and working conditions, or granting its em-ployees a wage increase, at a time when Respond-ent had knowledge of the Union's organizationalcampaign and for the purpose of causing its em-ployees to reject the Union as their collective-bar-gaining representative.(h) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Upon request, bargain with InternationalUnion, United Automobile, Aerospace and Agri-cultural Implement Workers of America, UAW, asthe exclusive representative of its employees in theappropriate unit with respect to rates of pay,wages, hours, or other terms and conditions of em-ployment and, if an understanding is reached,embody such understanding in a signed agreement.The appropriate unit is:All production and maintenance employeesemployed by Respondent at its Livingstonplant, but excluding office clerical employees,professional employees, guards and supervisorsas defined the Act.(b) Provide the relevant and necessary bargain-ing information requested by the Union.(c) Upon request, bargain with InternationalUnion, United Automobile, Aerospace and Agri-cultural Implement Workers of America, UAW,concerning Respondent's decision to close its Liv-ingston plant, or the effects of such closing on theemployees in the bargaining unit.(d) Make each of the unit employees whole forany loss of pay that they may have suffered by Re-spondent's refusal to pay a promised wage increase,as set forth in the section of the Decision entitled"The Remedy."(e) Reopen the Livingston plant and reinstate un-lawfully terminated employees to the positions theyheld before their unlawful termination or, if thosepositions no longer exist, to substantially equivalentpositions, without prejudice to their seniority orother rights and privileges and make them wholefor any loss of earnings or other benefits resultingfrom Respondent's unlawful termination of them inthe manner set forth in the section of this Decisionentitled "The Remedy."(f) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(g) Post at its Livingston, Tennessee, plantcopies of the attached notice marked "Appendix."6Copies of said notice, on forms provided by theRegional Director for Region 10, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(h) Notify the Regional Director for Region 10,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse, upon request, to bar-gain collectively concerning rates of pay,wages, hours, or other terms or conditions ofemployment with International Union, UnitedAutomobile, Aerospace and Agricultural Im-plement Workers of America, UAW, as theexclusive representative of the employees inthe following unit:All production and maintenance employeesemployed at the Employer's Livingston,Tennessee, plant, but excluding office cleri-cal employees, professional employees,guards and supervisors as defined in the Act.WE WILL NOT refuse to provide the Unionwith the relevant and necessary bargaining in-formation requested by it.WE WILL NOT refuse, upon request, to bar-gain collectively concerning the decision to582 LIVINGSTON POWERED METAL. INC.close our Livingston, Tennessee, plant or theeffects of such decision with the above-namedUnion as the exclusive bargaining representa-tive of our employees in the bargaining unitdescribed above.WE WILl NOT refuse to provide our em-ployees with a promised wage increase be-cause of their membership in, or concerted ac-tivities on behalf of, the above-named Unionor any other labor organization.WE WILL NOT discharge employees or oth-erwise discriminate against them with respectto their tenure of employment or any term orcondition of employment because of theirmembership in, or concerted activities onbehalf of, the above-named Union or any otherlabor organization.WE WILL NOT threaten our employees withplant closure for engaging in activities in sup-port of International Union, United Auto-mobile, Aerospace and Agricultural ImplementWorkers of America, UAW, or any otherlabor organization.WE Wll L NOT promise our employees thatwe will remedy employee grievances concern-ing jobs and working conditions for the pur-pose of inducing them to vote against theabove-named Union or any other labor organi-zation.WE WILL NOT grant our employees a wageincrease for the purpose of inducing them tovote against the above-named Union or anyother labor organization.WE WILL. NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them in Sec-tion 7 of the Act.WE WILL, upon request, bargain collectivelywith the above-named Union as the exclusivebargaining representative of our employees inthe appropriate unit described above with re-spect to rates of pay, wages, hours, or otherterms and conditions of employment and, if anunderstanding is reached, embody such under-standing in a signed agreement.WE WILI. provide the Union with the rele-vant and necessary bargaining information re-quested by it.WE WIL., upon request, bargain with theabove-named Union as the exclusive bargain-ing representative of all employees in the bar-gaining unit described above, concerning ourdecision to close our Livingston, Tennessee,plant, or concerning the effects of that closingon the employees in the appropriate unit.WE WILL make our employees whole forany loss of pay caused by our refusal to pay apromised wage increase, with interest.WE WILL reopen our Livingston, Tennessee,plant and reinstate unlawfully terminated em-ployees in the appropriate unit describedabove to the positions they held before theirunlawful terminations or, if those positions nolonger exist, to substantially equivalent posi-tions, without prejudice to their seniority orother rights or privileges, and WE WILL makethem whole for any loss of earnings or otherbenefits resulting from our unlawful termina-tion of them, with interest.LIVINGSTON POWDERED METAL,INC.583